MEMORANDUM ***
Appellant Mildred Singh failed to raise a material issue of fact regarding her discrimination action, as her appeal to the EEOC was untimely. See 29 C.F.R. § 1614.402(a). The district properly granted summary judgment in favor of the United States Postal Service. See O’Connor v. Boeing N. Am., Inc., 311 F.3d 1139, 1149 (9th Cir.2002); see also Foss v. Thompson, 242 F.3d 1131, 1133-34 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.